DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2021 has been entered.
 Double Patenting
Note: with respect to the rejection of claims 71 and 83 on the ground of non-statutory double patenting as being unpatentable over claim 1 of U.S. Patent 10,687,926, the applicant requested that such double patenting rejection to be held in abeyance until the claims are found allowable over the prior art. The applicant’s request has been granted.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 83 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krespi et al., Pub. No. US 2005/0107853 (hereinafter ‘Krespi’), in view of Chen et al., Pub. No. 2006/0089526 (hereinafter ‘Chen’).
Krespi disclose a phototherapy apparatus and methods of use for treatment of patient's body, comprising: attaching a light source 32,118 to a probe member, the probe member having: a waveguide/flexible optical fiber 124 (see Figs. I and 2, and Par. 0078); a flexible tip member 16,116 (see Figs. 1 and 2); and an elastic tubular connector 15, 124 (see Figs, 1, 2, and Par. 0057, 0058, 0078), for coupling the optical fiber/waveguide to a light source 32; introducing a composition comprising a photo-activating agent into a treatment region (see the abstract. Pars. 0039, 0087, and claims 4, 5 and 20); introducing the flexible tip member in the treatment region; and activating the photo-activating agent by applying light through the flexible fiber optic tip member to the treatment region (see Fig. 1; Par. 0038, 0041, 0057, 0060, 0091). Krespi further teaches that the treatment includes a method of treating infected tissue/wound such as infected oral cavity (see Par. 0196).
Although Krespi discloses a tubular, elastic connector for coupling the optical fiber to a light source, he does not teach that the elastic connector is configured to be stretched to be coupled to the light source or the optical fiber. However, the use of stretchable elastic connector for connecting elements of a treatment/surgical system is known in the art. Chen discloses a trocar-cannula device adapted for eye surgery, the device comprising a cannula and an elastic closure/coupling 14, 26 adapted to couple the cannula to fluid source or a light source (see the abstract, Figs. 1-3, and Pars. 0018, 0022, 0025, and 0034-0035). Such elastic closure/coupling is formed from a stretchable material and includes a proximal having an opening and a distal end having an opening. Chen further teaches that, in some embodiments, a connector for infusion tubing or an optical fiber can be inserted into an opening of the elastic closure/coupling to mechanically secure the infusion tubing or the optical fiber in optical . 
Claims 60, 71-73, and 75-82 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krespi in view of Chen as applied to claim 83 above, and further in view of Kert, Pub. No. US 2010/0330523.
Krespi, describe above, further teaches the use of reflecting surfaces 30 for directing the optical energy from the light source to the optical fiber/waveguide but he does not teach the proximal end of the optical fiber has a curved surface adapted to direct/converge the light as recited in independent claim 71. However, the use of a light focusing/collimating lens or an optical fiber having a curved proximal end adapted to converge incoming light into the optical fiber is well known in the art. Kert discloses a phototherapy apparatus and method of delivering a treatment light into a target oral tissue for disinfection a periodontal pocket (see the abstract), the apparatus comprising: a light source 16 configured to emit a treatment light; an optical tip 30 adapted to deliver the treatment light to the target site; and a coupling means 31 adapted for coupling the light source to light delivery optical tip (see Figs. 3-9, and Pars. 0029-0031). The optical tip 30 comprises an optical fiber including a curved/conical shaped proximal portion 32, a tapered middle portion 33, and a smaller diameter distal portion 34. The proximal portion further comprises a curved/convex surface 52 configured to collect and converge the 
With respect to claim 60, Krespi teaches a method of treating a wound such as an infected oral tissue (see Par. 0196).
With respect to claim 72, the proximal end of the optical fiber of Kert is greater than the diameter of the distal end of the optical fiber as claimed.
With respect to claim 75, the examiner notes that an optical fiber polymer core comprising polycarbonate or acrylic/polymethyl methacrylate is known in the art.
With respect to claim 76, the flexible optical fiber 124 has an optical axis extending through the center of the optical fiber core from the proximal end to the distal end as claimed.
With respect to claims 77 and 78, the examiner notes that the use of optical fibers having proximal end and/or distal end diameters within the recited ranges is known in the art.
With respect to claim 79, Krespi further teaches that the light source can be a laser diode (see Par. 0039), or halogen lamp (see Pars. 0175, and 0177).
With respect to claim 80, Krespi further teaches the use of wavelength ranges encompassing the recited wavelength range for the treatment (see Par. 0064).
With respect to claims 81 and 82, Krespi teaches methods of exposing the treatment light to the target tissue for a period of less than about 5 minutes (see Table 1, and Par. 0184).
Claim 64, 65, and 67 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krespi in view of Chen and Kert as applied to claim 60, 71-73, and 75-82 above, and further in view of Pinyayev et al., Pub. No. US 2008/0060147 (hereinafeter ‘Pinyayev’) and Rajagopalan, Pub. No. US 2011/026402 .
Krespi, described above, fails to teach the specific photo-active agent(s) used for the treatment as claimed. However, the use of the claimed photoactive agents for phototherapy treatments is known in the art. Pinyayev discloses an alternative phototherapy toothbrush configured for treatment of dental tissue (see Pars. 0125, 0249, and 0298). Pinyayev further teaches method of applying into the target region oxygen releasing agent(s) including oxygen radical or hydrogen radical generating compounds such as metal peroxides, perborates, percarbonates, or mixtures thereof {see Pars. 0131, 0143). Rajagopalan also teaches the use of known photoactive agents including fluorescein for phototherapy treatment (see Par. 0154 and claim 22). Hence, at the time of the applicant's invention, it would have been obvious to one of ordinary skill in the art to modify Krespi in view of Pinyayev or Rajagopalan to use a photoactive agent selected from the known photoactive agents as an equivalent alternative agent to provide the phototherapy treatment as claimed.
Allowable Subject Matter
Claims 66 and 74 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M FARAH whose telephone number is (571)272-4765.  The examiner can normally be reached on Mon - Fri. 9:30AM -10:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AHMED M FARAH/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
March 25, 2021